Title: To Thomas Jefferson from John H. James, 13 June 1820
From: James, John H.
To: Jefferson, Thomas


Sire
Cincinnati
13th June 1820.
You will no doubt be much surprized at being addressed by one totally unknown to you. It was with reluctance that I prevailed on myself to take this step, as I feared and do still fear—that it can be viewed in no other aspect than that of an intrusion on your retirement and leisure. Be assured Sire, it is not to gratify the vanity of a young man that incites me to address one so distinguished as yourself, but the humble desire of acquiring knowledge for which I knew not elsewhere to apply—For a year past I have been engaged at intervals in collecting materials and composing memoirs of Kosciusko. My success has not been commensurate with my desires. Notwithstanding all my exertions, I have been unable to discover in the American Histories & Journals any thing of value or interest relative to his services in this country. Disappointed in my first exertion I was near abandoning it altogether—It however occurred to me that night that many valuable and interesting facts might possibly be obtained from individuals, which if not collected now, would in a few years, be entirely lost. Several hints gleaned from newspapers and conversations have induced me to believe that you were personally acquainted with Kosciusko. I have therefore made my first and principal application to you, in hopes that you would be able to furnish some facts with regard to him or to direct me to other sources of information.—The amount of  the information I possess relative to that part of his life spent  in America is this. That he arrived in America about the commencement of the revolution, volunteered his services to Genl Washington and received a Colonel’s commission: and that after the conclusion of the war he returned to France with Fayette. That after his liberation by the Emperour–Paul, he made a second voyage to America and after a short sojourn returned again to Europe—The points on which I solicit information are these 1. the year and place of his first arrival in America. 2. In what section of the country he was employed during the war—in what battles he fought—and in what year and from what place he took his departure for Europe—3. In what year he landed in America the second time—how received—and at what time and  from what port he took his passage on returning to Europe—These are points on which I have no information whatever. I have looked the American Histories over in vain to receive some account of his services—Judge Marshall as well as I recollect does not mention him once—Mrs Warren notices him very slightly—I think his memory has been treated with unmerited neglect—indeed I am certain of it.—for all who speak of him say that he was serviceable to our cause.—and Dr Franklin declared in Paris that the Americans stood highly indebted to him for their independence And that man would never have made such a declaration had such not been the fact—It is the consciousness of this unjust neglect that urges me (weak as I am in abilities, poor in resources of intelligence and fettered by my studies) to attempt to put in practice that design so long conceived. If I succeed in collecting materials I shall at some future period, present them to the public in the form of a Biography. And And should I be unable to compose a work capable of me the rigid Critic’s “Bene et Recte” at the least I can produce one that will be useful to the future Historian & Biographer—Should it agree with your leisure, your pursuits, or what in this case must be more powerful your inclinations, to give me any information on the above points, or to direct me in making further applications, I shall esteem it a great favour as well as a condescension. And any additional anecdotes and facts will increase my obligations the more.—My thanks and my Gratitude will be but a poor recompense for your trouble; yet they are the only one I can make, which you can receive. And those I can now only declare—tho believe me distance and length of time shall never make me cease to feel them— I am Sire with the most profound Respect yoursJohn H James